Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 10/13/2020 has been entered and fully considered. 
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19,20 are pending, of which claim 1 was amended.  The amendment of claim 1 is sufficiently supported by the originally filed disclosure. Previously, claims 6,9,12,14-17, were withdrawn.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 7, 10, 13, 18, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8397920 (herein known as MOY).

With regard to claim 1, MOY teaches an air filtration media pack comprising:, especially at fig 4, c4ln35-45
a first plurality of flutes (30) and a second plurality of flutes (32), especially at fig 4, c2ln2-10
the first and second plurality of flutes being arranged in a parallel flow configuration;, especially at fig 4, c2ln2-10
wherein the first and second plurality of flutes exhibit differences in flute shape, especially at fig 4, c2ln2-10
wherein the interior of the flutes are substantially open prior to (non-specific) use, especially at fig 4, c2ln2-10

With regard to claim 2, MOY teaches 
wherein the first and second plurality of flutes are arranged together within at least one layer of the fluted media, especially at fig 4, c2ln2-10

With regard to claim 3, MOY teaches 
wherein the first plurality of flutes is arranged in a first plurality of layers (lower 2) of the fluted media, and the second plurality of flutes is arranged in a second plurality (upper 2) of layers of the fluted media, especially at fig 10,c4ln9-11

With regard to claim 4, MOY teaches 


With regard to claim 7, MOY teaches 
wherein the first plurality of flutes comprises about half which is within the claimed range from 10 to 90 percent of the media surface area of the media pack, and the second plurality of flutes comprises about half which is within the claimed range from 90 to 10 percent of the media surface area of the media pack, especially at fig 4, c2ln2-10

With regard to claim 10, MOY teaches 
wherein the first plurality of flutes comprises about half which is within the claimed range from 10 to 90 percent of the inlet face of the media pack, and the second plurality of flutes comprises about half which is within the claimed range from 90 to 10 percent of the inlet face of the media pack, especially at fig 4, c2ln2-10

With regard to claim 13, MOY teaches 
wherein the first plurality of layers of fluted media and the second plurality of layers of fluted media are arranged in an intermixed configuration with one or more layers of the first plurality of layers alternating with one or more layers of the second plurality of layers, especially at fig 4, c2ln2-10

With regard to claim 18, MOY teaches 
wherein the differences in flute shape are regular and repeating, especially at fig 4, c2ln2-10

With regard to claim 19, see discussion of claim 1

With regard to claim 20, MOY teaches 
passing a fluid stream through the filter element of claim 1, especially at fig 4, c1ln65-67,c2ln2-10

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2011138247 (see Machine Translation) (herein known as JENSEN).

With regard to claim 1, JENSEN teaches an air filtration media pack comprising:, especially at fig 1, pg 7 para 2
a first plurality of flutes ("channels" of "H") and a second plurality of flutes ("channels" of "h"), especially at fig 1, pg 7 para 2
the first and second plurality of flutes being arranged in a parallel flow configuration;, especially at fig 1, pg 7 para 2
wherein the first and second plurality of flutes exhibit differences in flute height, especially at fig 1, pg 7 para 2


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 8, 11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO2011138247 (see Machine Translation) (herein known as JENSEN), as evidenced by “Area Under a Parabola” (see BEVERIDGE).

With regard to claim 5, JENSEN teaches
 wherein the first plurality of flutes comprises percent which overlaps the claimed range of the volume of the media pack, and the second plurality of flutes comprises from percent which overlaps the claimed range of the volume of the media pack, especially at fig 1, pg 7 para 2; of 10-50% using the area formula from extrinsic evidence BEVERIDGE, especially at pg 1 fig; wherein percent is taken from the ratio of volume of first flutes/volume of pack, and ratio of volume of second flutes/volume of pack; and it is taken as well-known that volume is area multiplied by depth; 


With regard to claim 8, JENSEN teaches
 wherein the first plurality of flutes comprises percent which overlaps the claimed range of the media surface area of the media pack, and the second plurality of flutes comprises percent which overlaps the claimed range of the media surface area of the media pack, especially at fig 1, pg 7 para 2; 
in an alternative, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the first plurality of flutes comprises percent which overlaps the claimed range of the media surface area of the media pack, and the second plurality of flutes comprises percent which overlaps the claimed range of the media surface area of the media pack with JENSEN since it has been held that where the general conditions of a claim are disclosed in the 

With regard to claim 11, JENSEN teaches
 wherein the first plurality of flutes comprises percent which overlaps the claimed range of the inlet face of the media pack, and the second plurality of flutes comprises percent which overlaps the claimed range of the inlet face of the media pack, especially at fig 1, pg 7 para 2; of 10-50% using the area formula from extrinsic evidence BEVERIDGE, especially at pg 1 fig; wherein percent is taken from the ratio of area of first flutes/area of face, and ratio of area of second flutes/area of face; 
in an alternative, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the first plurality of flutes comprises percent which overlaps the claimed range of the inlet face of the media pack, and the second plurality of flutes comprises percent which overlaps the claimed range of the inlet face of the media pack with JENSEN to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q. 549; In re Wertheim 191 USPQ 90 (CCPA 1976)

Response to Arguments
Applicant's arguments filed 10/13/2020 have been fully considered but they are not persuasive.

Applicant argues at page(s) 5, particularly “Claims 1-4, 7, 10, 13 and 18-20 were rejected under post-AIA  35 U.S.C. § 102(a)(1) over Moy (US 8,397,920). Applicant respectfully traverses this rejection."
page(s) 5, particularly “Applicant notes that under 35 U.S.C. § 102 “[a] claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." See Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987); MPEP §2131.
In response, respectfully, the Examiner does not find the argument persuasive.  With regard to claim 1, MOY teaches an air filtration media pack comprising:, especially at fig 4, c4ln35-45
a first plurality of flutes (30) and a second plurality of flutes (32), especially at fig 4, c2ln2-10
the first and second plurality of flutes being arranged in a parallel flow configuration;, especially at fig 4, c2ln2-10
wherein the first and second plurality of flutes exhibit differences in flute shape, especially at fig 4, c2ln2-10
wherein the interior of the flutes are substantially open prior to (non-specific) use, especially at fig 4, c2ln2-10



page(s) 7, particularly “Applicant respectfully requests that this rejection be withdrawn.
In response, respectfully, the Examiner does not find the argument persuasive.  With regard to claim 1, MOY teaches a first plurality of flutes (30) and a second plurality of flutes (32), especially at fig 4, c2ln2-10
wherein the first and second plurality of flutes exhibit differences in flute shape, especially at fig 4, c2ln2-10

Applicant argues at page(s) 7, particularly “Claim 1 was rejected under post-AIA  35 U.S.C. § 102(a)(1) over Jensen (WO 2011138247). Jensen fails to each the claimed subject matter, including flutes wherein the first and second plurality of flutes exhibit differences in flute shape, flute size, flute height, flute width, cross-flute area, or filter media and wherein the flutes are substantially open. Instead, the channels 4, 4’ are filled with an absorption agent 5 such as activated carbon. See abstract. Applicant respectfully requests that this rejection be withdrawn."
In response, respectfully, the Examiner does not find the argument persuasive.  The "activated carbon 5 or other granular adsorption media" are "alternatives", especially pg 7 para 2. The "activated carbon 5 or other granular adsorption media" are "alternatives", 

Applicant argues at page(s) 7, particularly “Claims 5, 8 and 11 were rejected under post-AIA  35 U.S.C. § 102(a)(1), or in the alternative, under post-AIA  35 U.S.C. § 103 over Jensen (WO 2011138247) in view of "Area Under a Parabola" (See Beveridge). Applicant respectfully traverses this rejection."
page(s) 7, particularly “To establish aprima facie case of obviousness, the combination of references must teach all elements of the claims. For example, a BPAI decision entitled In re Wada and Murphy reversed a § 103 rejection because the Examiner did not explain where or how cited art taught or suggested all of the features of a claimed invention. This decision is supported by the longstanding holding in In re Ochiai, 71 F.3d 1565, 1572 (Fed. Cir. 1995) (When determining whether a claim is obvious, an examiner must make "a searching comparison of the claimed invention - including all its limitations - with the teaching of the prior art."). Thus, "obviousness requires a suggestion of all limitations in a claim." CFMT, Inc. v. Yieldup Intern. Corp., 349 F.3d 1333, 1342 (Fed. Cir. 2003) (citing InreRoyka, 490F.2d 981, 985 (CCPA 1974)).
page(s) 8, particularly “In this case, as detailed above, Jensen fails to teach the claimed subject matter, and further "Area Under a Parabola" (See Beveridge) fails to overcome these deficiencies.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776